DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on 05/26/2022.
Claim 1-15 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 4, “a processor is configured to…”
Claim 14, line 4, “the processor is configured to…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The amendment filed in claim 4, line 3 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the inclusion of a second drive mode.  Only one drive mode that switches between autonomous and manual modes is discussed in the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation of “a second drive mode.” It is unclear how a second drive mode is different from a drive mode when there has been no mention of a first drive mode. Examiner interprets the second drive mode as the same as any drive mode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1).
Regarding claim 1, Sugahara teaches,
A data storage device (a storage unit 63 [0036]) mounted on a vehicle on which an autonomous driving control device performs an autonomous driving control (The automatic driving control system is mounted on a vehicle 1, such as an automobile [0024]), the data storage device comprising:
a processor (the controller comprising [0099]… at least one hardware processor [0101]), wherein the processor is configured to:
detect an abnormal state including at least one of an abnormality in the vehicle, an abnormality in an occupant of the vehicle, and an abnormality in a surrounding environment of the vehicle (the normality/abnormality determination unit determines that the first monitoring sensor operates abnormally [0014]); and
in response to the abnormality being detected, cause… (The controller includes a first obtaining unit that obtains first sensing data indicating a state of a driver from a first monitoring sensor for monitoring the state of the driver and stores the first sensing data into a storage, a normality/abnormality determination unit that determines whether the first monitoring sensor operates normally or abnormally at time intervals, and a forced drive-mode switch signal output unit that forcibly switches the automatic drive mode to the manual drive mode during drive control performed in the automatic drive mode based on a result of the determination performed by the normality/abnormality determination unit and the first sensing data stored in the storage [0006]… This structure prevents the automatic drive mode from being continued while, for example, the first monitoring sensor is faulty, and from disabling switching to the manual drive mode when the manual drive mode switching is actually appropriate. [0007] Examiner includes this reference to show that the detection of a sensor fault and resulting decisions made by the abnormality determination unit cause a response from other features of the vehicle)
Sugahara does not teach on the abnormality detector detecting the abnormal state, causing a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control device, wherein the determination information includes at least one of a control amount of the autonomous driving control, basis information for the control amount, an operation amount of the vehicle, actual output information of the vehicle, and information directly indicating whether autonomous driving is ON. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising, 
…cause a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control device (At block 822, the on-board computer 114 may monitor information regarding the operation of the vehicle 108. The information may include operating data regarding the configuration and/or settings of the autonomous operation features and/or the sensors 120, decision data from the autonomous operation features, processed and/or unprocessed sensor data from the sensors 120, external data from the communication component 122, and/or control commands of the vehicle operator… In some embodiments, the information monitored at block 822 may include one of the following: manual operation commands by the vehicle operator, autonomous feature settings, autonomous feature configuration, and/or autonomous operation feature operating status. In further embodiments, the on-board computer 114 may record the received information in the data storage 228 and/or cause the information to be recorded in the database 146. [Col. 29 Ln. 4-12 & 28-26] The action of recording driver or autonomous operation in Fields could occur in response to any form of signal or command, such as those when an abnormality is detected in Sugahara)
the determination information includes at least one of a control amount of the autonomous driving control, basis information for the control amount, an operation amount of the vehicle, actual output information of the vehicle, and information directly indicating whether autonomous driving is ON (When the controller 204 determines an autonomous control action is required at block 308, the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle to achieve desired operation at block 310. For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. [Col. 17 Ln. 39- 47]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the vehicle operator and autonomous operation data recording and observance taught by Fields. One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate risk assessment and premium determination for vehicle insurance policies covering vehicles with autonomous operation features [Col. 2 Ln. 38-40] by recording when the autonomous features are in use.
Regarding claim 8, Sugahara teaches,
The data storage device of the vehicle according to claim 1, wherein:
in response to the abnormal state upon switching of a drive mode of the vehicle from a manual drive mode to an autonomous drive mode being detected (a drive mode switch controller according to a first aspect of the present invention switches a drive mode of a vehicle between a manual drive mode and an automatic drive mode [0006]… in response to the normality/abnormality determination unit determines that the first monitoring sensor operates abnormally [0014])
Sugahara does not teach that the controller causes the storage medium to store the determination information. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising, 
the processor is configured to cause the storage medium to store the determination information device (In some embodiments, the information monitored at block 822 may include one of the following: manual operation commands by the vehicle operator, autonomous feature settings, autonomous feature configuration, and/or autonomous operation feature operating status. In further embodiments, the on-board computer 114 may record the received information in the data storage 228 and/or cause the information to be recorded in the database 146. [Col. 29 Ln. 4-12 & 28-26] Examiner notes that Fields is also recording information with regards to the switching of drive mode between autonomous and manual: where control of the vehicle 108 must be returned to the vehicle operator [Col. 18 Ln. 4-5]. Examiner was motivated to make this combination due to the fact that both pieces of prior art concern the switching of drive modes, even if Fields does not discuss an abnormality occurring directly during this switch)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the vehicle operator and autonomous operation data recording taught by Fields. One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate risk assessment and premium determination for vehicle insurance policies covering vehicles with autonomous operation features [Col. 2 Ln. 38-40] by recording when the autonomous features are in use.
Regarding claim 11, Sugahara teaches the data storage device as claimed and detailed above with respect to claim 1,
Sugahara does not teach the controller transmits the determination information stored in the storage medium to a storage medium located outside the vehicle. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising,
the processor is configured to transmit the determination information stored in the storage medium to a storage medium located outside the vehicle (Additionally, in some embodiments, the vehicle may transmit and/or receive communications to or from external sources [Col. 8 Ln. 10-12] Examiner further clarifies that Fields may also store information in the database 146 as seen in Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing transmission to external sources taught by Fields. One of ordinary skill in the art would have been motivated to make this modification in order to provide further examination of the data and assess risks related to autonomous functions in a server that does not need to be contained within the vehicle [Col. 11 Ln. 30-37].
Regarding claim 12, Sugahara teaches,
The data storage device of the vehicle according to claim 1, wherein,
the processor is configure to detect, as an abnormality in the vehicle, at least one of an abnormality in an in-vehicle device or an in-vehicle system that is controlled according to the autonomous driving control, an abnormality in behavior of the vehicle, and an abnormality in a redundant system of the in-vehicle device or the in-vehicle system (a normality/abnormality determination unit that determines whether the first monitoring sensor operates normally or abnormally [0006] Examiner notes that the first monitoring sensor is an in-vehicle device, it monitors the driver). 
Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Sato (US 20080059020 A1).
Regarding claim 2, Sugahara on the data storage device as claimed and detailed above with respect to claim 1.
Sugahara does not teach on the controller causing the storage medium to store the determination information that has been acquired in a period until a lapse of a predetermined length of time after a reference time which is set on the basis of time at which the abnormality detector detects the abnormal 20state. However, Sato teaches on a data recorder for vehicle comprising,  
the processor is configured to cause the storage medium to store the determination information that has been acquired in a period until a lapse of a predetermined length of time after a reference time which is set on the basis of time at which the abnormality detector detects the abnormal 20state (The data setting may be determined to record data of a time period at which it starts and ends from a before-abnormal detection to an after-abnormal detection for each of the abnormal occurrences [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the time period taught by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use restricted data capacity effectively used without recording unnecessary data [0003].
Regarding claim 3, Sugahara on the data storage device as claimed and detailed above with respect to claim 2.
Sugahara does not teach on in a period until a lapse of the predetermined length of time after a point in time when the abnormality detector detects the abnormal state, when the abnormality detector further detects an abnormality, the controller extends the predetermined length of time. However, Sato teaches on a data recorder for vehicle comprising,  
in a first period until the lapse of the predetermined length of time after a point in time when the abnormal state is detected (The data setting may be determined to record data of a time period at which it starts and ends from a before-abnormal detection to an after-abnormal detection for each of the abnormal occurrences [0024]), in response to an abnormality is further detected, the controller extends the predetermined length of time (Fig. 2, Examiner notes that the flow chart in Fig. 2 occurs with every abnormal occurrence; so, if a second abnormality occurs within the data collection period of the first abnormality, another data collection period would begin; the two periods would overlap, effectively extending the length of time for which data is collected).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing data extended time periods taught by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use restricted data capacity effectively used without recording unnecessary data [0003].
Regarding claim 5, Sugahara on the data storage device as claimed and detailed above with respect to claim 1.
Sugahara does not teach on causing the storage medium to store the determination information that has been acquired in a period until a lapse of a predetermined length of time after a reference time which is set on the basis of time at which the abnormality detector detects the abnormal state, the controller makes a temporal sampling interval shorter than in a period different from the period until the lapse of the predetermined length of time after the reference time, the temporal sampling interval being an interval at which the determination information is stored into the storage medium. However, Sato teaches on a data recorder for vehicle comprising,  
when causing the storage medium to store the determination information that has been acquired in a period until a lapse of a predetermined length of time after a reference time which is set on the basis of time at which the abnormality detector detects the abnormal state (The data setting may be determined to record data of a time period at which it starts and ends from a before-abnormal detection to an after-abnormal detection for each of the abnormal occurrences [0024]), the processor is configured to make a temporal sampling interval shorter than in a period different from the period until the lapse of the predetermined length of time after the reference time, the temporal sampling interval being an interval at which the determination information is stored into the storage medium (For example, the threshold value is made small for specific data of a certain abnormal occurrence, so that data can be acquired with fine accuracy [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the data storage and sampling accuracy taught by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use restricted data capacity effectively used without recording unnecessary data [0003].
Regarding claim 6, Sugahara teaches,
The data storage device of the vehicle according to claim 1, wherein,
when detecting the abnormal state in a situation in which the autonomous driving of the vehicle is ON (switches the automatic drive mode to the manual drive mode during drive control performed in the automatic drive mode based on a result of the determination performed by the normality/abnormality determination unit [0006]) 
However, Sugahara does not teach the abnormality detector changes at least one of a temporal sampling interval and a temporal sampling period according to a type of an abnormality that has been detected, the temporal sampling interval being an interval at which the determination information is stored into the storage medium, the temporal sampling period being a period in which the determination information is stored into the storage medium. However, Sato teaches on a data recorder for vehicle comprising,  
the processor is configured to change at least one of a temporal sampling interval and a temporal sampling period according to a type of an abnormality that has been detected (Accordingly, the data recording accuracy is appropriately set in correspond with the abnormal occurrence [Abstract]), the temporal sampling interval being an interval at which the determination information is stored into the storage medium (For example, the threshold value is made small for specific data of a certain abnormal occurrence, so that data can be acquired with fine accuracy. The threshold value is made large for data which is not specific for a certain abnormal occurrence, so that data can be acquired with coarse accuracy [0057] Examiner interprets the level of accuracy to correspond to the interval of data collection), the temporal sampling period being a period in which the determination information is stored into the storage medium (SET DATA RECORDING PERIOD CORRESPONDING TO ABNORMAL OCCURRENCE, Fig. 2, S160).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the data storage and sampling accuracy taught by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use restricted data capacity effectively used without recording unnecessary data [0003].
Regarding claim 7, Sugahara on the data storage device as claimed and detailed above with respect to claim 1.
However, Sugahara does not teach on the processor is configured to detect a travel condition of the vehicle, and decision making on the basis of the travel condition of the vehicle that has been detected by the processor. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising, 
the processor is configured to detect a travel condition of the vehicle that has been detected by the processor (The infrastructure communication device 124 may be configured to receive the sensor data generated and determine a condition of the infrastructure component 126, such as weather conditions, road integrity, construction, traffic, available parking spaces, etc. [Col. 10 Ln. 42-46])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the infrastructure communication device taught by Fields. One of ordinary skill in the art would have been motivated to make this modification in order to  determine risk levels associated with operation of the vehicle that may be relevant to an operator’s insurance policy.
Sugahara does not teach the abnormality detector changing a temporal sampling interval and a temporal sampling period on the basis of vehicle state data, the temporal sampling interval being an interval at which the determination information is stored into the storage medium, the temporal sampling period being a period in which the determination information is stored into the storage medium. However, Sato teaches on a data recorder for vehicle comprising,  
change a temporal sampling interval and a temporal sampling period on the basis of [acquired vehicle data] (Accordingly, the data recording accuracy is appropriately set in correspond with the abnormal occurrence [Abstract]), the temporal sampling interval being an interval at which the determination information is stored into the storage medium (For example, the threshold value is made small for specific data of a certain abnormal occurrence, so that data can be acquired with fine accuracy. The threshold value is made large for data which is not specific for a certain abnormal occurrence, so that data can be acquired with coarse accuracy [0057] Examiner interprets the level of accuracy to correspond to the interval of data collection), the temporal sampling period being a period in which the determination information is stored into the storage medium (SET DATA RECORDING PERIOD CORRESPONDING TO ABNORMAL OCCURRENCE, Fig. 2, S160).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the data storage and sampling accuracy taught by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use restricted data capacity effectively used without recording unnecessary data [0003].
Claim 4 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Yasue (US 20140358360 A1).
Regarding claim 4, Sugahara teaches, 
when a second drive mode of the vehicle is switched from an autonomous drive mode to a manual drive mode after the abnormal state is detected (When a driver camera is determined to operate abnormally during driving control performed in an automatic drive mode… [and] when the driver is determined prepared, a forced switching signal for forcibly switching from the automatic drive mode to the manual drive mode is output. [Abstract]), 
Sugahara does not teach the controller suspends storage of the determination information into the storage medium. However, Yasue teaches on an in-vehicle control system comprising,
the processor is configured to suspend storage of the determination information into the storage medium (Since the predetermined set value is a settable value, when the sensing value is set to the predetermined set value, the sensing value may be no more effective and useful for the analysis of the abnormality reason… the ECU 10 restricts storing the detection data [0079] Examiner notes that Yasue restricts storing the detection data because it is no longer useful to continue recording such information; it is commonly known in the art to stop collecting data when it is no longer relevant in order to save memory storage capacity).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the restriction of storage of detection data taught by Yasue. One of ordinary skill in the art would have been motivated to make this modification in order to only store the effective and useful data for analyzing the abnormality reason in the backup storage [0008].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Konishi (US 20180335775 A1).
Regarding claim 9, Sugahara teaches the data storage device as claimed and detailed with respect to claim 1,
Sugahara does not teach when the storage medium has an abnormality, the controller limits an autonomous driving function of the vehicle. However, Konishi teaches on an automatic traveling control device including a storage device comprising, 
in response to the storage medium having an abnormality, the processor is configured to limit an autonomous driving function of the vehicle (automatic driving of at least one of outputting, steering, and braking is stopped when the temperature of the storage device 106 exceeds the guaranteed operating temperature of 85° C [0056] Examiner interprets the exceeded operating temperature as an abnormality of the storage medium).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the limited automatic driving and temperature abnormality taught by Konishi. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the degradation of processing speed in an automatic traveling control device [0008].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Poeppel (US 20180165895 A1).
Regarding claim 10, Sugahara teaches the data storage device as claimed and detailed above with respect to claim 1,
Sugahara does not teach when data usage of the storage medium is less than a predetermined threshold, the controller limits an autonomous driving function of the vehicle. However, Poeppel teaches on a method for determining faults in an autonomous vehicle comprising,
in response to a data amount that can be stored in the storage medium being less than a predetermined threshold, the processor is configured to limit an autonomous driving function of the vehicle (In the event that the amount of available data storage in the on-board memory device(s) approaches and/or falls below the threshold, the vehicle computing system can detect the existence of a fault [0026] In some implementations, the vehicle computing system can determine an operational state of the vehicle based, at least in part, on the fault… the operational state can indicate that the vehicle is not in condition to provide the vehicle services. Thus, the vehicle computing system can reject any service requests and proceed to address the vehicle fault. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the available data storage threshold taught by Poeppel. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate potential communication latencies [0002].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Oba (US 20170364070 A1).
Regarding claim 13, Sugahara on the data storage device as claimed and detailed above with respect to claim 1.
Sugahara does not teach deletion of data from the storage medium in response to an external command is limited. However, Oba teaches on a method for switching modes for operating a vehicle and a non-transitory computer-readable medium comprising,
the processor is configured to limit deletion of data from the storage medium in response to an external command (In step S142, the automatic driving controller 154 records that the exception processing is expected in accordance with an inerasable method. By performing such recording, for example, it is possible to prevent the driver from performing misuse by continuously performing exception processing in terms of institution and operation [0213] Examiner interprets the inerasable recording as data where deletion by external command is limited).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the inerasable recording taught by Oba. One of ordinary skill in the art would have been motivated to make this modification in order to more safely perform automatic driving by determining whether a driver has the recovery ability to be in control of a vehicle [0010].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Ghimire (US 20120277949 A1) in further view of Fields (US 10246097 B1).
Regarding claim 14, Sugahara teaches,
A data storage device (a storage unit 63 [0036]) mounted on a vehicle on which an autonomous driving control device performs an autonomous driving control (The automatic driving control system is mounted on a vehicle 1, such as an automobile [0024]), the data storage device comprising:
A processor (the controller comprising [0099]… at least one hardware processor [0101])…
Sugahara does note teach predicting an abnormal state including at least one of an abnormality in the vehicle, an abnormality in an occupant of the vehicle, and an abnormality in a surrounding environment of the vehicle; and in response to entry into the abnormal state being predicted, [perform a control action]. However, Ghimire teaches on a collaborative multi-agent vehicle fault diagnostic system, comprising,
predict an abnormal state including at least one of an abnormality in the vehicle, an abnormality in an occupant of the vehicle, and an abnormality in a surrounding environment of the vehicle (Aspects of this application are directed to a "fix-before" or predictive approach. That is, this application describes aspects of monitoring vehicle-wide signals and establishing cross-correlations not only with each other but also with various historical information, e.g., patterns of vehicle usage (i.e., driving style, environment conditions), so that a collaboration between agents of various subsystems is performed to identify a vehicle fault, which may include predicting a vehicle fault. [0049]); and
in response to entry into the abnormal state being predicted, [preform a control action] (An exemplary control unit includes a processor configured to execute a first agent of a first subsystem of a vehicle. The first agent includes a fault detection agent and a communication agent. The fault detection agent is configured to monitor performance data of the first subsystem to identify a problem in the first subsystem, to store first candidate fault diagnosis processes corresponding to the first subsystem in a first memory, and to search for a fault diagnosis process which identifies a fault causing the problem in the first subsystem from among the first candidate fault diagnosis processes. [0008] Examiner notes that, as stated in [0049] of Ghimire, identifying a fault includes predicting a fault), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the fault identification/ predication and information storage taught by Ghimire. One of ordinary skill in the art would have been motivated to make this modification in order to predict future vehicle faults based on driver behavior, weather, driving conditions and other influential factors, so that additional damage, wear, repair, injury, and expense may be avoided (see [0005] of Ghimire).
Sugahara does not teach on predicting vehicle behavior, causing a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control device. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising, 
cause a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control (In some embodiments, the information monitored at block 822 may include one of the following: manual operation commands by the vehicle operator, autonomous feature settings, autonomous feature configuration, and/or autonomous operation feature operating status. In further embodiments, the on-board computer 114 may record the received information in the data storage 228 and/or cause the information to be recorded in the database 146. [Col. 29 Ln. 4-12 & 28-26])
the determination information includes at least one of a control amount of the autonomous driving control, basis information for the control amount, an operation amount of the vehicle, actual output information of the vehicle, and information directly indicating whether autonomous driving is ON (When the controller 204 determines an autonomous control action is required at block 308, the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle to achieve desired operation at block 310. For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. [Col. 17 Ln. 39- 47])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the vehicle operator and autonomous operation data recording taught by Fields. One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate risk assessment and premium determination for vehicle insurance policies covering vehicles with autonomous operation features [Col. 2 Ln. 38-40] by recording when the autonomous features are in use.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Ghimire (US 20120277949 A1) and Fields (US 10246097 B1) in further view of Oba (US 20170364070 A1).
Regarding claim 15, Sugahara on the data storage device as claimed and detailed above with respect to claim 14.
Sugahara does not teach deletion of data from the storage medium in response to an external command is limited. However, Oba teaches on a method for switching modes for operating a vehicle and a non-transitory computer-readable medium comprising,
the processor is configured to limit deletion of data from the storage medium in response to an external command (In step S142, the automatic driving controller 154 records that the exception processing is expected in accordance with an inerasable method. By performing such recording, for example, it is possible to prevent the driver from performing misuse by continuously performing exception processing in terms of institution and operation [0213]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the inerasable recording taught by Oba. One of ordinary skill in the art would have been motivated to make this modification in order to more safely perform automatic driving by determining whether a driver has the recovery ability to be in control of a vehicle [0010].
	
Response to Arguments
Applicant’s arguments, see page 9, filed on 05/26/2022, with respect to 35 U.S.C. 112(f) have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. However, examiner notes that further 112(f) interpretations have been noted above due to the applicant’s amendments. Examiner would like to clarify that interpretation under 112(f) is not grounds for a rejection, it is included in the action to keep the record of prosecution clear.
Applicant’s arguments, see page 10, filed on 05/26/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 3, 10, 12, and 13 has been withdrawn. 
Applicant’s arguments, see page 111, filed on 05/26/2022, with respect to 35 U.S.C. 112(d) have been fully considered and are persuasive.  The 112(d) rejection of claim 8 has been withdrawn. 
Applicant’s arguments, see page 111, filed on 05/26/2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 112(d) rejection of claim 14 has been withdrawn. Based on applicant’s remarks and paragraph [0268] of applicant’s specification, examiner interprets “predict” to mean making decisions that are based on observed trend data, like the example of decreasing tire pressure stated in the specification.
Applicant's arguments filed on 05/26/2022 with regard to 35 USC § 103 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “this aspect of Sugahara is based on a situation in which, when it is determined that the first monitoring sensor operates abnormally during drive control performed in the automatic drive mode, the drive mode is the automatic drive mode, but not the manual drive mode (i.e., a subject driving the vehicle is a control device in a case where the drive mode is the automatic drive mode, but not a person in a case where the drive mode is the manual drive mode)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states that, “Sugahara teaches forcibly switching the automatic drive mode to the manual drive mode when it is determined that the first monitoring sensor operates abnormally… (i.e. a subject driving the vehicle is a control device in a case where the drive mode is the automatic drive mode, but not a person in a case where the drive mode in the manual drive mode)” Applicant further argues that, “Sugahara does not teach the limitation, ‘cause a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control device…’” Applicant ends by stating, “the claimed apparatus is directed to a situation in which, even when the abnormal state is detected, a subject driving the vehicle may be the autonomous driving control device or a person and the subject performing the driving can be determined…” Examiner respectfully disagrees with the applicant’s arguments, and points out that, as written, claim 1 is only concerned with determining if the autonomous driving control device is in control of the vehicle, not a human driver or manual mode. However, examiner has updated the 103 rejection to use the teaching of Fields instead of Sugahara to teach on all limitations of claim 1 (and similar claims) that are concerned with determining if the autonomous vehicle or a driver is in control. The use of Sugahara in claim 1 with regards to the limitation of, “when the abnormality detector detects the abnormal state, causes…” is only included to show that Sugahara reacts by adjusting vehicle control and systems when an abnormality is detected. This leads into the reasoning behind the motivation to combine Sugahara with Fields, see rejection above.
Applicant goes on to argue that, “Fields merely teaches that information regarding the vehicle operator’s attentiveness can be monitored and stored, but information of this type does not permit the system to determine ’whether a subject driving the vehicle is the autonomous driving control device…’” Examiner respectfully disagrees with the applicant’s argument and has updated the above 103 rejection to help clarify his opinion. Examiner notes that driver attentiveness is recorded both when the driver is operating the vehicle or when the autonomous operation is in control, and that both the driver attentiveness and autonomous or driver control are stored in memory (see [Col. 29 Ln. 4-12 & 28-26] of Fields). Looking at [Col. 17 Ln. 39- 47] of Fields also shows information that can be used to determine the autonomous vehicle is in control, such as the commands sent by the controller 204.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666